DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               Applicant’s election of Species 6, Figs. 3A-3H and 7, with traverse on June 3, 2021 is acknowledged.  In view of further consideration, the restriction requirement is withdrawn, and claims 1-11 are examined on their merits, as follows.
The drawings are objected to because in FIG. 1B-2, it appears that the lead line for numeral 101 is inaccurate (compare with Fig. 1B-1.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
           The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claim 10, including all of its components as described in paragraph [0013] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claims 1-3, 5, 6, 8, 10 and 11 are objected to because of the following informalities:  In claim 1, line 3, it appears that --the-- should follow “makes”.  In claim 2, line 12, it appears that --the-- should follow “making”.  In claim 3, line 4, it appears that “be” should read --are--.  In claim 5, line 4, it appears that “be” should read --are--.  In claim 6, lines 8, 9, 12 and 16, and in claim 7, line 3, “support surface” should be consistent with “support face” in claim 6, line 2.  In claim 8, line 17, it appears that --the-- should follow “making”.  In claim 10, line 9, it appears that --the-- should follow “making”.  In claim 11, line 3, it appears that a semicolon should follow “body”.  In claim 11, line 12, it appears that --the-- should follow “making”.  Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how the embodiment of claim 10 functions, as it appear to be drawn to the embodiment of paragraph [0013] as set forth above, and believed to be not shown in the drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, lines 3 and 11, claim 3, lines 4-5, claim 4, lines 3-4 and claim 5, lines 4-5, the use of “jack” and “jacket” are unclear, since the written description refers to first and second jacks 130 and 140.  In claim 2, line 4, it is unclear what is meant by “close to the body”, since the jacks 130 and 140 appear to be in the body 100.  In claim 2, lines 8 and 13, all occurrences of “screen” and “display” should be consistent with one another.  In claim 6, lines 10 and 14, there is no antecedent basis for “the surface”.  In claim 6, 
               In view of the above rejections, the respective claims are rejected as best understood, on prior art, as follows.
               It is noted that claim 3, line 2 and claim 7, line 2 and claim 9, line 2, claim 10, line 1 and claim 11, line 1 are regarded as positively claiming the lockset, and claim 5, line 2 is regarded as positively claiming a cord.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fawcett et al 2010/0079285.
Re claim 1, Fawcett et al teaches a laptop lock for locking a laptop 10, including a body 30 in fig. 3, and a fixing device 40, 40, 72, 72, 70, 70, wherein the fixing device makes the relative position of the body with respect to the laptop fixed as seen in fig. 5A, and makes the extending direction of the shaft connecting the display and keyboard parallel with the long axial direction of the body.  It is further noted that no laptop including a shaft is being positively claimed.  
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klinkman et al 2018/0252003.
Re claim 1, Klinkman et al teaches a laptop lock for locking a laptop 10, including a body 14, 26 in fig. 4, and a fixing device 28, 30, 34, 44, 36, 40, wherein the fixing device makes the relative position of the body with respect to the laptop fixed as seen in figs. 1 and 6, and makes the extending direction of the shaft connecting the display and keyboard parallel with the long axial direction of the body.  It is further noted that no laptop including a shaft is being positively claimed.  
Re claim 11, Klinkman et al teaches a body 14, 26, a first support arm 30 that can extend out of an end of the body 14, 26 along the long axial direction of the body, wherein the first support arm 30 includes a lock hole 52 at an end portion of the support arm in fig. 3, a support arm extending part 46 extending along the direction perpendicular to the long axial direction of the body as seen in fig. 2, and a fixing device 40 extending from one end of the support arm extending part 46 and can be fixed at one end of the body as seen in fig. 2 for making the shaft connecting the display and keyboard part parallel with the 
               Provided the above rejections of claims 2-9 under 35 USC 112, second paragraph are overcome, claims 2-9 would be allowable.
               No prior art rejections are applied against claim 10 at this time.  Claim 10 will be re-evaluated when the above rejections of claim 10 under 35 USC 112, first and second paragraphs are addressed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Allen 7,724,520 teaches laptop locks in figs. 1-21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 11, 2021